XonorableC,H. Cavneas
State Auditor
Au&In,   Texas

Dear Hr. Cavnespi                    OpinionNo. o-5626
                                     Ret Is the State TreasureF~authorieed
                                         to cancelthe eolal LoanFund
                                         balanceof $79,"g09.501
            Your letterof September20; 1943, has been given OUF oare-
ful conttlderation,It reads as follousr
                 "Tiuconmotion with & audit we &e now malc-
     lng of the books of auoount ,and q+mrds or the @tats
     ?freamq.Be~nt,       ue pmssent t&i2fellowingdatat




             '& kr'lieuthereof
              tltlo~te0r ~mbllc Debt.ror ~thatamounti
              In other uorda, the fierieral
                                         Revengeaa
              oount b&-mttM $Xwc$he’Speoial lean %?ax
             aecumnt thqamount stated. As no Wads
              uem iswed uader %hia law, and a8 the
                 p’lpoaeedg, ii bonds ‘had been Issued and
             fold, wouzd have been availablefor
             the vem gurpoaeto which in effect the
             money rw2eiwtdwas applied,1 see no
             reasonwhy this aertdficateshouldnot be
  >'* .fionorable
               C.H. Cavness- Page 2                            o-5626


                   cancelled. The accountIn fact represents
                   absolutelynothing.
                   . . . . .,
                  '"We reapectfWly ask your opinionas to whether
            this certificatecan be asnaelledand whetherthe State
            Treasurerhas the authorityto clear this old balanae
            of $79;&9.50 fYom the books of the State TreasuryDe-
            partment. If the State Treasurerdoes not have this
            authority,how can suah alearancebe effeoted?"
                   It appears that on April 8, 1861 the Legislatureauthorized
      the Governorof the State to borrow$l,OOO,OOb~CO  to be used to pay the
      State debts and pay currentapproIjciatlons. Said tactprovidedthat a tax
      of q on eaoh 8lCO.00value of'property real and,personal,shouldbe
      levied to pay said bond and Interest. fSee Qanmwtl~s~
                                                          Laws; Vol. 5, p. 375).
                  Qn January 13, 1862, the Legislature amendedthe Aat of
      April 8,~1861,ln which the Lagiglaturereaitedthat no bonds at that
      time had beenissued. (SeeCbmmel~sLaws, Vol. 5, p. 486).
                    Iriyour letteryou stu$e that as a matter 0r faot no bonds
      have avti been 'imtuedin or by v&Hue-oi~said'~atatites~  As we underst&nd
      yam letter,there was howevm aelleetedin taxeS.lev%edin virtue0r
      ~ssid st+ttitej&e mainoi~$79,&@0; tPhidh&I reprCrsetit&d b$ the $tste
      ~;~p~l.er+g o~ifioate fy said~pmount@.v~Stto~G.H,;      Bsll4olph,the
             Tremmer, on &me 8, 1865.
,,
 ,~     . ,,,      ';&&li, &&y&&       :rv,&:.lts*..i ~w.,in.,q~,+e, llaid
               ?~~'
       statute the purposefor which the fsx uas ~leviad'andoolleetedfailed.
       Siaoe t&q monfq obtainedrromtheszileor thebonds wad,~Under Bald law,
       to,be~wed!'Ltip&rt.forfJeneral:Fux&expenses,the ~sheuld       have been
       tran6ruTed t.0, the QeneralFkmmue hoooun*. Aa M yadarar* your letter,
       said Fund wan, in truth and in ,%"a&,
                                           tParW%Wred to ~the.oCneral Rind; and
      had ban~p~tedbythe.~~~Curcraarprgaa~s'~o,
                  Said warrantor 'osrtiireate'&n~ld
                                                  now be oan&ed.     This
      aooounthaa ezvoneousl~been aarrbd as a liobilit;a
                                                      of the State l'orall
      these ream.


                                               -0FTxAs
                                       A1cKIRNKp
                                       By s/ oeo. w. Barcue
                                             Qeo. w. 3arcus
                                            Assistant
      WB-MR-WO




      ApprovedOpinionCommitteeBy s/,EklB
                                       Chairmcur